DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11,  of U.S. Patent No. 10,172,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims detail the same surgical buttress throughout the claim language.
Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,863,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims detail the same surgical buttress throughout the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 27-31, 34, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton IV (U.S. 2013/0256375).
In regards to claim 21. Shelton IV discloses a buttress assembly (fig. 62) comprising: (a) a buttress body (3611) comprising: (i) a first lateral edge (the left side of element 3611 in fig. 63), and (ii) a second lateral edge (the right side of element 3611 in fig. 63), wherein the first lateral edge and the second lateral edge define a first width (the width is the width corresponding to the width of the cartridge as best illustrated in fig. 64) therebetween; and (b) a layer of adhesive material (3613) disposed on a surface of the buttress body (illustrated in at least fig. 62 and 63 also see at least paragraph 725), wherein the adhesive material comprises a bioabsorbable polymer (see at least paragraph 725); wherein the layer of adhesive material comprises: (i) a third lateral edge (the left side of element 3613 in fig. 63), and (ii) a fourth later edge (the right side of element 3613 in fig. 63); wherein the third lateral edge and the fourth lateral edge define a second width (the distance across the width of the cartridge is equal to the second width) therebetween; and wherein the first and second widths are substantially equal (the first and second widths are both equal to the width of the cartridge as illustrated in at least element 64 as such they are at least substantially equal).
In regards to claim 22. Shelton IV discloses the buttress assembly of claim 21, Shelton IV further discloses wherein the buttress body comprises a fibrous pad, a mesh, a weave or combinations thereof (see at least paragraph 725 foam material, in paragraph 831 it least a variety of materials for the buttress including at least a fibrous non-woven material and fibrous mesh).
In regards to claim 23, Shelton IV discloses The buttress assembly of claim 21, Shelton IV further discloses wherein the bioabsorbable polymer comprises polydioxanone (see at least paragraph 725 and paragraph 10089).
In regards to claim 25. Shelton IV discloses The buttress assembly of claim 21, Shelton IV further discloses wherein the bioabsorbable polymer comprises a copolymer, which in turn comprises polydioxanone and a polymer selected from the group of: caprolactone, polyglycolide or lactide (see at least paragraph 1089).
In regards to claim 27. Shelton IV discloses The buttress assembly of claim 21, Shelton IV further discloses wherein the bioabsorbable polymer comprises polymers selected from the group of:(a) propanediol and caprolactone, or (b) propanediol, caprolactone and trimethylene carbonate (see at least paragraphs 1089 and 1095).
In regards to claim 28. Shelton IV discloses The buttress assembly of claim 21, Shelton IV further discloses wherein the buttress assembly further comprises a semi-impermeable layer (3612) interposed between the buttress body and the layer of adhesive material (see at least fig. 62).
In regards to claim 29. Shelton IV discloses The buttress assembly of claim 28, Shelton IV further discloses wherein the semi-impermeable layer comprises polydioxanone (see at least paragraph 833 and 834).
In regards to claim 30. Shelton IV discloses A buttress assembly comprising:(a) a buttress body (3611), wherein the buttress body comprises a mesh, a weave, a pad or combinations thereof (see at least paragraphs 831), and (b) a bioabsorbable polymeric adhesive material (3613, see at least paragraph 725).
In regards to claim 31. Shelton IV discloses The buttress assembly of claim 30, Shelton IV further discloses wherein the bioabsorbable adhesive material comprises polyethylene glycol (see at least paragraph 833).
In regards to claim 34. (New) Shelton IV discloses The buttress assembly of claim 30, Shelton IV further discloses wherein the bioabsorbable adhesive material comprises a copolymer of caprolactone and glycolide (PCL/PGA) (see at least paragraph 836).
In regards to claim 35. Shelton IV discloses The buttress assembly of claim 34, Shelton IV further discloses wherein the copolymer is present in the bioabsorbable adhesive material at a ratio of PCL to PGA of from 50/50 to 65/35 (see at least paragraph 836 and 845).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV (U.S. 2013/0256375).
In regards to claim 40. Shelton IV discloses a buttress assembly (fig. 62) comprising: (a) a buttress body (3611) comprising: (i) a first lateral edge (the left side of element 3611 in fig. 63), and (ii) a second lateral edge (the right side of element 3611 in fig. 63), wherein the first lateral edge and the second lateral edge define a first width (the width is the width corresponding to the width of the cartridge as best illustrated in fig. 64) therebetween; and (b) a layer of bioabsorbable adhesive material (3613) disposed on a surface of the buttress body (illustrated in at least fig. 62 and 63 also see at least paragraph 725), wherein the layer of bioabsorbable adhesive material comprises: (i) a third lateral edge (the left side of element 3613 in fig. 63), and (ii) a fourth later edge (the right side of element 3613 in fig. 63); wherein the third lateral edge and the fourth lateral edge define a second width (the distance across the width of the cartridge is equal to the second width) therebetween; and wherein the first and second widths are substantially equal (the first and second widths are both equal to the width of the cartridge as illustrated in at least element 64 as such they are at least substantially equal).
Shelton IV does not distinctly disclose bioabsorbable polymers having: (i) a crystallinity below 5%, and (ii) a glass transition temperature below -20°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer has a crystallinity and glass transition temperature as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 9-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.

Claim(s) 24, 26, 32, 33, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV (U.S. 2013/0256375).
In regards to claim 24. Shelton IV discloses The buttress assembly of claim 23, 
Shelton IV does not distinctly disclose wherein the polydioxanone is characterized by:(a) a melting temperature of about 1100C, and (b) a glass transition temperature of about - 10°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer has a melting temperature and glass transition temperature as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 26. Shelton IV discloses The buttress assembly of claim 25, 
Shelton IV does not distinctly disclose wherein the bioabsorbable copolymer is characterized by:(a) a glass transition temperature that is below room temperature, (b) a melting temperature that is at or below room temperature, (c) a crystallinity in the range of 10% to 0%, and (d) an inherent viscosity (IV) that is less than 2.0 dL/g.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer has a melting temperature, glass transition temperature, crystallinity, and inherent viscosity as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 32 Shelton IV discloses The buttress assembly of claim 30, 
Shelton IV does not distinctly disclose wherein the polyethylene glycol has a molecular weight of less than 200,000 g/mol.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer having a molecular weight as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 33. Shelton IV discloses The buttress assembly of claim 30, Shelton IV does not distinctly disclose wherein the PEG has a glass transition temperature less than about -35°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer having a glass transition temperature as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 36. Shelton IV discloses The buttress assembly of claim 35, Shelton IV does not distinctly disclose wherein the adhesive material has a molecular weight in the range of 100,000 g/mol to 200,000 g/mol.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer having a molecular weight as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 37. Shelton IV discloses The buttress assembly of claim 30, Shelton IV does not distinctly disclose wherein the adhesive material has a crystallinity below 5%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer having a crystallinity as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 38. Shelton IV discloses The buttress assembly of claim 30, Shelton IV does not distinctly disclose wherein the adhesive material has a crystallinity of 0%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer having a crystallinity as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 39. Shelton IV discloses The buttress assembly of claim 30, Shelton IV does not distinctly disclose wherein the adhesive material has a glass transition temperature below -20°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bioabsorbable polymer formulated with the materials disclosed by Shelton such that the polymer having a glass transition temperature as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see at least paragraphs 95-101, 103, 104, and 117, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lucas E. A. Palmer/Examiner, Art Unit 3731          

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731